--------------------------------------------------------------------------------

Exhibit 10.12


FORWARD PURCHASE AGREEMENT


This Forward Purchase Agreement (this “Agreement”) is entered into as of July
11, 2019, between SC Health Corporation, a Cayman Islands exempted company (the
“Company”) and SC Health Group Limited, a Cayman Islands exempted company (the
“Purchaser”).


Recitals


WHEREAS, the Company was incorporated for the purpose of effecting a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);


WHEREAS, the Company has confidentially submitted to the U.S. Securities and
Exchange Commission (the “SEC”) a draft registration statement on Form S-1 (the
“Registration Statement”) for its initial public offering (“IPO”) of 15,000,000
units (or 17,250,000 units in the aggregate if the underwriters’ over-allotment
is exercised in full) (the “Public Units”) at a price of $10.00 per Public Unit,
each comprised of one Class A ordinary share of the Company, par value $0.0001
per share (the “Class A Share(s)”), and one-half of one redeemable warrant,
where each whole redeemable warrant is exercisable to purchase one Class A Share
at an exercise price of $11.50 per share (the “Warrant(s)”);


WHEREAS, following the closing of the IPO (the “IPO Closing”), the Company will
seek to identify and consummate a Business Combination;


WHEREAS, the parties wish to enter into this Agreement, pursuant to which (i)
immediately prior to the closing of the Company’s initial Business Combination
(the “Business Combination Closing”), the Company shall issue and sell, and the
Purchaser shall purchase, on a private placement basis, 5,000,000 Class A Shares
(the “Forward Purchase Shares”) and 1,250,000 Warrants (the “Forward Purchase
Warrant(s)” and together with the Forward Purchase Shares, the “Forward Purchase
Securities”);


NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Agreement, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


Agreement


1.          Sale and Purchase.


(a)          Forward Purchase Securities.


(i)          The Company shall issue and sell to the Purchaser, and the
Purchaser shall purchase from the Company, the number of Forward Purchase Shares
set forth on the signature page to this Agreement next to the line item “Number
of Forward Purchase Shares,” plus the number of Forward Purchase Warrants set
forth on the signature page to this Agreement next to the line item “Number of
Forward Purchase Warrants,” for an aggregate purchase price of $10.00 multiplied
by the number of Forward Purchase Shares issued and sold hereunder (the “FPS
Purchase Price”).  No fractional Forward Purchase Warrants will be issued.

--------------------------------------------------------------------------------

(ii)         Each Forward Purchase Warrant will have the same terms as each
Warrant sold as part of the Public Units in the IPO (“Public Warrants”) and will
be subject to the terms and conditions of the Warrant Agreement to be entered
into between the Company and American Stock Transfer & Trust Company, LLC, as
Warrant Agent, in connection with the IPO (the “Warrant Agreement”).  Each
Forward Purchase Warrant will entitle the holder thereof to purchase one Class A
Share at a price of $11.50 per share, subject to adjustment as described in the
Warrant Agreement, and only whole Forward Purchase Warrants will be
exercisable.  The Forward Purchase Warrants will become exercisable on the later
of thirty (30) days after the Business Combination Closing and twelve (12)
months from the closing of the IPO, and will expire at 5:00 p.m., New York City
time, five (5) years after the Business Combination Closing or earlier upon
redemption or the liquidation of the Company, as described in the Warrant
Agreement.


(iii)        The Company shall require the Purchaser to purchase the Forward
Purchase Shares and the Forward Purchase Warrants pursuant to Section 1(a)(i)
hereof by delivering notice to the Purchaser, at least ten (10) Business Days
before the funding of the FPS Purchase Price to an account specified by the
Company, specifying the number of Forward Purchase Shares and Forward Purchase
Warrants the Purchaser is required to purchase, the anticipated date of the
Business Combination Closing, the aggregate FPS Purchase Price and instructions
for wiring the FPS Purchase Price to an account designated by the Company.  At
least two (2) Business Days before the anticipated date of the Business
Combination Closing specified in such notice, the Purchaser shall deliver the
FPS Purchase Price in cash via wire transfer to the account specified in such
notice, to be held in escrow pending the Business Combination Closing.  If the
Business Combination Closing does not occur within thirty (30) days after the
Purchaser delivers the FPS Purchase Price to such account, the Company shall
return to the Purchaser the FPS Purchase Price, provided that the return of the
FPS Purchase Price placed in escrow shall not terminate this Agreement or
otherwise relieve either party of any of its obligations hereunder.  For the
purposes of this Agreement, “Business Day” means any day, other than a Saturday
or a Sunday, that is neither a legal holiday nor a day on which banking
institutions are generally authorized or required by law or regulation to close
in the City of New York, New York or Singapore.


(iv)        The closing of the sale of the Forward Purchase Securities (the “FPS
Closing”) shall be held on the same date and immediately prior to the Business
Combination Closing (such date being referred to as the “Closing Date”).  At the
FPS Closing, the Company will issue to the Purchaser the Forward Purchase
Securities, each registered in the name of the Purchaser.


(b)          Delivery of Forward Purchase Securities.


(i)           The Company shall register the Purchaser as the owner of the
Forward Purchase Securities in the register of members of the Company and with
the Company’s transfer agent by book entry on or promptly after (but in no event
more than two (2) Business Days after) the date of the FPS Closing.
2

--------------------------------------------------------------------------------

(ii)         Each register and book entry for the Forward Purchase Securities
shall contain a notation, and each certificate (if any) evidencing the Forward
Purchase Securities shall be stamped or otherwise imprinted with a legend, in
substantially the following form:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE
OR OTHER JURISDICTION, AND MAY NOT BE TRANSFERRED IN VIOLATION OF SUCH ACT AND
LAWS.”


(c)          Legend Removal.  If the Forward Purchase Securities are eligible to
be sold without restriction under, and without the Company being in compliance
with the current public information requirements of, Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), or there is an
effective registration statement covering the resale of the Forward Purchase
Securities (and the Purchaser provides the Company with a written undertaking to
sell its Forward Purchase Securities only in accordance with the plan of
distribution contained in such registration statement and only if such Purchaser
has not been informed that the prospectus in such registration statement is not
current or the registration statement is no longer effective), then at the
Purchaser’s request, the Company will cause the Company’s transfer agent to
remove the legend set forth in Section 1(b)(ii).  In connection therewith, if
required by the Company’s transfer agent, the Company will promptly cause an
opinion of counsel to be delivered to and maintained with its transfer agent,
together with any other authorizations, certificates and directions required by
the transfer agent that authorize and direct the transfer agent to transfer such
Forward Purchase Securities without any such legend; provided, that,
notwithstanding the foregoing, the Company will not be required to deliver any
such opinion, authorization, certificate or direction if it reasonably believes
that removal of the legend could result in or facilitate transfers of Forward
Purchase Securities in violation of applicable law.


(d)          Registration Rights.  The Purchaser shall have registration rights
as set forth on Exhibit A (the “Registration Rights”).


2.          Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to the Company as follows, as of the date hereof:


(a)          Organization and Power.  The Purchaser is an exempted company duly
incorporated and validly existing and in good standing as an exempted company
under the laws of the Cayman Islands and has all requisite corporate power and
authority to carry on its business as presently conducted and as proposed to be
conducted.


(b)        Authorization.  The Purchaser has full power and authority to enter
into this Agreement.  This Agreement, when executed and delivered by the
Purchaser, will constitute the valid and legally binding obligation of the
Purchaser, enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance and any other laws of general application affecting enforcement of
creditors’ rights generally, (b) as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies, or (c)
to the extent the indemnification provisions contained in the Registration
Rights may be limited by applicable federal or state securities laws.
3

--------------------------------------------------------------------------------

(c)         Governmental Consents and Filings.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement.


(d)          Compliance with Other Instruments.  The execution, delivery and
performance by the Purchaser of this Agreement and the consummation by the
Purchaser of the transactions contemplated by this Agreement will not result in
any violation or default (i) of any provisions of its organizational documents,
if applicable, (ii) of any instrument, judgment, order, writ or decree to which
it is a party or by which it is bound, (iii) under any note, indenture or
mortgage to which it is a party or by which it is bound, (iv) under any lease,
agreement, contract or purchase order to which it is a party or by which it is
bound or (v) of any provision of federal or state statute, rule or regulation
applicable to the Purchaser, in each case (other than clause (i)), which would
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement.


(e)         Purchase Entirely for Own Account.  This Agreement is made with the
Purchaser in reliance upon the Purchaser’s representation to the Company, which
by the Purchaser’s execution of this Agreement, the Purchaser hereby confirms,
that the Forward Purchase Securities to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same in violation of law.  By
executing this Agreement, the Purchaser further represents that the Purchaser
does not presently have any contract, undertaking, agreement or arrangement with
any Person to sell, transfer or grant participations to such Person or to any
third Person, with respect to any of the Forward Purchase Securities.  If the
Purchaser was formed for the specific purpose of acquiring the Forward Purchase
Securities, each of its equity owners is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.  For purposes
of this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or any government or any department or agency
thereof.


(f)         Disclosure of Information.  The Purchaser has had an opportunity to
discuss the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Forward Purchase Securities, as well as the
terms of the Company’s proposed IPO, with the Company’s management.  The
Purchaser has reviewed the “Summary,” “Risk Factors,” “Description of
Securities,” “Management” and “Certain Relationships and Related Party
Transactions” sections of the Registration Statement, dated July 11, 2019, which
have been provided to the Purchaser.


(g)         Restricted Securities.  The Purchaser understands that the Forward
Purchase Securities have not been registered under the Securities Act, by reason
of a specific exemption from the registration provisions of the Securities Act
which depends upon, among other things, the bona fide nature of the investment
intent and the accuracy of the Purchaser’s representations as expressed herein. 
The Purchaser understands that the Forward Purchase Securities are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, the Purchaser must hold the Forward Purchase Securities
indefinitely unless they are registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.  The Purchaser acknowledges that the Company has no
obligation to register or qualify the Forward Purchase Securities, or any Class
A Shares into which they may be converted into or exercised for, for resale,
except pursuant to the Registration Rights.  The Purchaser further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Forward Purchase Securities, and on
requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.  The Purchaser acknowledges that the Company confidentially submitted
the Registration Statement for its proposed IPO to the SEC for review.  The
Purchaser understands that the offering to the Purchaser of the Forward Purchase
Securities is not, and is not intended to be, part of the IPO, and that the
Purchaser will not be able to rely on the protection of Section 11 or Section 12
of the Securities Act with respect to such Forward Purchase Securities.
4

--------------------------------------------------------------------------------

(h)          No Public Market.  The Purchaser understands that no public market
now exists for the Forward Purchase Securities, and that the Company has made no
assurances that a public market will ever exist for the Forward Purchase
Securities.


(i)          High Degree of Risk.  The Purchaser understands that its agreement
to purchase the Forward Purchase Securities involves a high degree of risk which
could cause the Purchaser to lose all or part of its investment, and that it
will be contractually obligated to vote its Class A Shares in favor of the
Company’s initial Business Combination.


(j)         Foreign Investor. The Purchaser hereby represents that it has
satisfied itself as to the full observance of the laws of its jurisdiction in
connection with any invitation to subscribe for the Forward Purchase Securities
or any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Forward Purchase Securities, (ii) any
foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Securities. The Purchaser’s
subscription and payment for and continued beneficial ownership of the
Securities will not violate any applicable securities or other laws of the
Purchaser’s jurisdiction.


(k)        No General Solicitation.  Neither the Purchaser, nor any of its
officers, directors, employees, agents, stockholders or partners, has either
directly or indirectly, including, through a broker or finder (i) to its
knowledge, engaged in any general solicitation, or (ii) published any
advertisement in connection with the offer and sale of the Forward Purchase
Securities.


(l)          Non-Public Information.  The Purchaser acknowledges its obligations
under applicable securities laws with respect to the treatment of material
non-public information relating to the Company.


(m)        Affiliation of Certain FINRA Members.  The Purchaser is neither a
person associated nor affiliated with Credit Suisse Securities (USA) LLC or, to
its actual knowledge, any other member of the Financial Industry Regulatory
Authority (“FINRA”) that is participating in the IPO.
5

--------------------------------------------------------------------------------

(n)          No Other Representations and Warranties; Non-Reliance.  Except for
the specific representations and warranties contained in this Section 2 and in
any certificate or agreement delivered pursuant hereto, none of the Purchaser
nor any person acting on behalf of the Purchaser nor any of the Purchaser’s
affiliates (the “Purchaser Parties”) has made, makes or shall be deemed to make
any other express or implied representation or warranty with respect to the
Purchaser and this offering, and the Purchaser Parties disclaim any such
representation or warranty.  Except for the specific representations and
warranties expressly made by the Company in Section 3 of this Agreement and in
any certificate or agreement delivered pursuant hereto, the Purchaser Parties
specifically disclaim that they are relying upon any other representations or
warranties that may have been made by the Company, any person on behalf of the
Company or any of the Company’s affiliates (collectively, the “Company
Parties”).


3.          Representations and Warranties of the Company.  The Company
represents and warrants to the Purchaser as follows:


(a)         Incorporation and Corporate Power.  The Company is an exempted
company duly incorporated and validly existing and in good standing as an
exempted company under the laws of the Cayman Islands and has all requisite
corporate power and authority to carry on its business as presently conducted
and as proposed to be conducted.  The Company has no subsidiaries.


(b)          Capitalization.  The authorized share capital of the Company
consists of:


(i)          180,000,000 Class A Shares, none of which are issued and
outstanding.


(ii)          25,000,000 Class B ordinary shares of the Company, par value
$0.00008 per share (“Class B Share(s)”), 5,562,500 of which are issued and
outstanding and held by SC Health Holdings Limited (562,500 of which are subject
to forfeiture to the extent that the underwriters’ over-allotment option in
connection with the IPO is not exercised in full).  All of the issued and
outstanding Class B Shares have been duly authorized, are fully paid and
nonassessable and were issued in compliance with all applicable federal and
state securities laws.


(iii)         1,000,000 preference shares, none of which are issued and
outstanding.


(c)          Authorization.  All corporate action required to be taken by the
Company’s Board of Directors and shareholders in order to authorize the Company
to enter into this Agreement, and to issue the Forward Purchase Securities at
the FPS Closing, and the securities issuable upon conversion or exercise of the
Forward Purchase Securities, has been taken or will be taken prior to the FPS
Closing.  All action on the part of the shareholders, directors and officers of
the Company necessary for the execution and delivery of this Agreement, the
performance of all obligations of the Company under this Agreement to be
performed as of the FPS Closing, and the issuance and delivery of the Forward
Purchase Securities and the securities issuable upon conversion or exercise of
the Forward Purchase Securities has been taken or will be taken prior to the FPS
Closing.  This Agreement, when executed and delivered by the Company, shall
constitute the valid and legally binding obligation of the Company, enforceable
against the Company in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained in the
Registration Rights may be limited by applicable federal or state securities
laws.
6

--------------------------------------------------------------------------------

(d)         Valid Issuance of Forward Purchase Securities. The Forward Purchase
Securities, when issued, sold and delivered in accordance with the terms and for
the consideration set forth in this Agreement and the Company’s memorandum and
articles of association (the “Charter”), and the securities issuable upon
conversion or exercise of the Forward Purchase Securities, when issued in
accordance with the terms of the Forward Purchase Securities and this Agreement,
and registered in the register of members of the Company, will be validly
issued, fully paid and nonassessable and free of all preemptive or similar
rights, taxes, liens, encumbrances and charges with respect to the issue thereof
and restrictions on transfer other than restrictions on transfer specified under
this Agreement, applicable state and federal securities laws and liens or
encumbrances created by or imposed by the Purchaser.  Assuming the accuracy of
the representations of the Purchaser in this Agreement and subject to the
filings described in Section 3(e) below, the Forward Purchase Securities will be
issued in compliance with all applicable federal and state securities laws.


(e)         Governmental Consents and Filings.  Assuming the accuracy of the
representations and warranties made by the Purchaser in this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act and applicable state
securities laws.


(f)          Compliance with Other Instruments.  The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in any violation or default (i)
of any provisions of its Charter or other governing documents, (ii) of any
instrument, judgment, order, writ or decree to which it is a party or by which
it is bound, (iii) under any note, indenture or mortgage to which it is a party
or by which it is bound, (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound or (v) of any provision of
federal or state statute, rule or regulation applicable to the Company, in each
case (other than clause (i)) which would have a material adverse effect on the
Company or its ability to consummate the transactions contemplated by this
Agreement.


(g)          Operations.  As of the date hereof, the Company has not conducted,
and prior to the IPO Closing the Company will not conduct, any operations other
than organizational activities and activities in connection with offerings of
the Forward Purchase Securities and securities in the IPO.
7

--------------------------------------------------------------------------------

(h)         No General Solicitation.  Neither the Company, nor any of its
officers, directors, employees, agents or shareholders has either directly or
indirectly, including, through a broker or finder (i) engaged in any general
solicitation, or (ii) published any advertisement in connection with the offer
and sale of the Forward Purchase Securities.


(i)          No Other Representations and Warranties; Non-Reliance.  Except for
the specific representations and warranties contained in this Section 3 and in
any certificate or agreement delivered pursuant hereto, none of the Company
Parties has made, makes or shall be deemed to make any other express or implied
representation or warranty with respect to the Company, this offering, the
proposed IPO or a potential Business Combination, and the Company Parties
disclaim any such representation or warranty.  Except for the specific
representations and warranties expressly made by the Purchaser in Section 2 of
this Agreement and in any certificate or agreement delivered pursuant hereto,
the Company Parties specifically disclaim that they are relying upon any other
representations or warranties that may have been made by the Purchaser Parties.


4.          Additional Agreements and Acknowledgements and Waivers of the
Purchaser.


(a)         Lock-up; Transfer Restrictions. The Purchaser agrees that it shall
not Transfer (as defined below) any Forward Purchase Securities owned by it,
until the earlier of (A) one year after the Business Combination Closing and (B)
the date following the Business Combination Closing on which the Company
completes a liquidation, merger, share exchange or other similar transaction
that results in all of the Company’s ordinary shareholders having the right to
exchange their ordinary shares of the Company for cash, securities or other
property (the “Lock-up Period”). Notwithstanding the foregoing, if, subsequent
to a Business Combination, the closing price of the Class A Shares equals or
exceeds $12.00 per share (as adjusted for share splits, share dividends,
reorganizations, recapitalizations and the like) for any twenty (20) trading
days within any thirty (30) trading day period commencing at least one hundred
and fifty (150) days after the Business Combination Closing, the Forward
Purchase Securities shall be released from the lock-up referred to in this
Section 4(a). Notwithstanding the first sentence hereinabove, Transfers of the
Forward Purchase Securities are permitted (i) to the Company’s officers or
directors, any affiliates or family members of any of the Company’s officers or
directors, or any affiliates or direct or indirect shareholders of SC Health
Holdings Limited (the “Sponsor”); (ii) in the case of an individual, as a gift
to such person’s immediate family or to a trust, the beneficiary of which is a
member of such person’s immediate family, an affiliate of such person or to a
charitable organization; (iii) in the case of an individual, by virtue of laws
of descent and distribution upon death of such person; (iv) in the case of an
individual, pursuant to a qualified domestic relations order; (v) by private
sales or transfers made in connection with the consummation of a Business
Combination at prices no greater than the price at which the Forward Purchase
Securities were originally purchased; (vi) by virtue of the laws of the Cayman
Islands upon dissolution of the Sponsor; (vii) in the event of the Company’s
liquidation, bankruptcy or dissolution prior to the completion of a Business
Combination; (viii) in the event that, subsequent to the consummation of a
Business Combination, the Company completes a liquidation, merger, share
exchange or other similar transaction which results in all of the Company’s
shareholders having the right to exchange their Class A Shares for cash,
securities or other property; provided, however, that in the case of clauses (i)
through (vi) these permitted transferees must enter into a written agreement
agreeing to be bound by these transfer restrictions. As used in this Agreement,
“Transfer” shall mean the (x) sale of, offer to sell, contract or agreement to
sell, hypothecation, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position (within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”, and the rules
and regulations of the SEC promulgated thereunder) with respect to, any of the
Securities (excluding any pledges in the ordinary course of business for bona
fide financing purposes or as part of prime brokerage arrangements), (y) entry
into any swap or other arrangement that transfers to another, in whole or in
part, any of the economic consequences of ownership of any of the Securities,
whether any such transaction is to be settled by delivery of such Securities, in
cash or otherwise, or (z) public announcement of any intention to effect any
transaction specified in clause (x) or (y). For the avoidance of doubt, this
Section 4(a) shall not restrict the ability to exercise any Forward Purchase
Warrants in accordance with their terms.
8

--------------------------------------------------------------------------------

(b)          Trust Account.


(i)          The Purchaser hereby acknowledges that it is aware that the Company
will establish a trust account (the “Trust Account”) for the benefit of its
public shareholders upon the closing of the IPO.  The Purchaser, for itself and
its affiliates, hereby agrees that it has no right, title, interest or claim of
any kind in or to any monies held in the Trust Account, or any other asset of
the Company as a result of any liquidation of the Company, except for redemption
and liquidation rights, if any, the Purchaser may have in respect of any Class A
Shares held by it.


(ii)          The Purchaser hereby agrees that it shall have no right of set-off
or any right, title, interest or claim of any kind (“Claim”) to, or to any
monies in, the Trust Account, and hereby irrevocably waives any Claim to, or to
any monies in, the Trust Account that it may have now or in the future, except
for redemption and liquidation rights, if any, the Purchaser may have in respect
of any Class A Shares held by it.  In the event the Purchaser has any Claim
against the Company under this Agreement, the Purchaser shall pursue such Claim
solely against the Company and its assets outside the Trust Account and not
against the property or any monies in the Trust Account, except for redemption
and liquidation rights, if any, the Purchaser may have in respect of any Class A
Shares held by it.


(c)          Redemption and Liquidation. The Purchaser hereby waives, with
respect to any Forward Purchase Securities held by it, any redemption rights it
may have in connection with (i) the consummation of a Business Combination,
including any such rights available in the context of a shareholder vote to
approve such Business Combination and (ii) any shareholder vote to approve an
amendment to the Charter (A) to modify the substance or timing of the Company’s
obligation to redeem 100% of the Company’s Class A Shares if the Company does
not complete its Business Combination within 18 months after the closing of the
IPO or (B) with respect to any other provisions relating to the rights of the
Company’s Class A Shares, it being understood that the Purchaser shall be
entitled to redemption and liquidation rights with respect to any Class A Shares
held by it.


(d)         Voting.  The Purchaser hereby agrees that if the Company seeks
shareholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, the Purchaser shall vote any Class A Shares
owned by it in favor of any proposed Business Combination.  If the Purchaser
fails to vote any Class A Shares it is required to vote hereunder in favor of a
Proposed Business Combination, the Purchaser hereby grants to the Company and
any representative designated by the Company without further action by the
Purchaser a limited irrevocable power of attorney to effect such vote on behalf
of the Purchaser, which power of attorney shall be deemed to be coupled with an
interest.
9

--------------------------------------------------------------------------------

(e)        No Short Sales.  The Purchaser hereby agrees that neither it, nor any
person or entity acting on its behalf or pursuant to any understanding with it,
will engage in any Short Sales with respect to securities of the Company prior
to the Business Combination Closing.  For purposes of this Section, “Short
Sales” shall include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges (other than pledges in the ordinary course of
business as part of prime brokerage arrangements), forward sale contracts,
options, puts, calls, swaps and similar arrangements (including on a total
return basis), and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.


5.          Additional Agreement of the Company.


(a)          NYSE Listing.  The Company will use commercially reasonable efforts
to effect the listing of the Class A Shares and Warrants on the New York Stock
Exchange (or another national securities exchange).


(b)          Initial Business Combination. The Company acknowledges that the
sale of the Forward Purchase Securities is a condition to the completion of the
Business Combination and the Company will use reasonable best efforts to cause
such sale.


6.          FPS Closing Conditions.


(a)          The obligation of the Purchaser to purchase the Forward Purchase
Securities at the FPS Closing under this Agreement shall be subject to the
fulfillment, at or prior to the FPS Closing of each of the following conditions,
any of which, to the extent permitted by applicable laws, may be waived by the
Purchaser:


(i)          the conditions to the Business Combination Closing (other than the
sale of the Forward Purchase Securities) shall have been satisfied;


(ii)          the Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of Forward Purchase
Securities;


(iii)        the representations and warranties of the Company set forth in
Section 3 of this Agreement of this Agreement shall have been true and correct
as of the date hereof and shall be true and correct, in the case of the Company,
as of the FPS Closing, as applicable, with the same effect as though such
representations and warranties had been made on and as of such date (other than
any such representation or warranty that is made by its terms as of a specified
date, which shall be true and correct as of such specified date), except, in the
case of the Company, where the failure to be so true and correct would not have
a material adverse effect on the Company or its ability to consummate the
transactions contemplated by this Agreement;
10

--------------------------------------------------------------------------------

(iv)         the Company shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the FPS Closing; and


(v)          no order, writ, judgment, injunction, decree, determination, or
award shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Forward Purchase Securities.


(b)          The obligation of the Company to sell the Forward Purchase
Securities at the FPS Closing under this Agreement shall be subject to the
fulfillment, at or prior to the FPS Closing of each of the following conditions,
any of which, to the extent permitted by applicable laws, may be waived by the
Company:


(i)           the Business Combination shall be consummated substantially
concurrently with, and immediately following, the purchase of Forward Purchase
Securities;


(ii)         the representations and warranties of the Purchaser set forth in
Section 2 of this Agreement shall have been true and correct as of the date
hereof and shall be true and correct as of the FPS Closing, as applicable, with
the same effect as though such representations and warranties had been made on
and as of such date (other than any such representation or warranty that is made
by its terms as of a specified date, which shall be true and correct as of such
specified date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser or its ability to consummate the
transactions contemplated by this Agreement;


(iii)         the Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the FPS Closing; and


(iv)         no order, writ, judgment, injunction, decree, determination, or
award shall have been entered by or with any governmental, regulatory, or
administrative authority or any court, tribunal, or judicial, or arbitral body,
and no other legal restraint or prohibition shall be in effect, preventing the
purchase by the Purchaser of the Forward Purchase Securities.


7.          Termination.  This Agreement may be terminated at any time prior to
the FPS Closing:


(a)          by mutual written consent of the Company and the Purchaser;


(b)          automatically


(i)           if the IPO is not consummated on or prior to July 1, 2020;


(ii)          if the Business Combination is not consummated within eighteen
(18) months from the closing of the IPO, unless extended upon approval of the
Company’s shareholders in accordance with the Charter; or
11

--------------------------------------------------------------------------------

(iii)         if the Company becomes subject to any voluntary or involuntary
petition under the United States federal bankruptcy laws or any state insolvency
law, in each case which is not withdrawn within sixty (60) days after being
filed, or a receiver, fiscal agent or similar officer is appointed by a court
for business or property of the Company, in each case which is not removed,
withdrawn or terminated within sixty (60) days after such appointment.


In the event of any termination of this Agreement pursuant to this Section 7,
the FPS Purchase Price (and interest thereon, if any), if previously paid, and
all Purchaser’s funds paid in connection herewith shall be promptly returned to
the Purchaser, and thereafter this Agreement shall forthwith become null and
void and have no effect, without any liability on the part of the Purchaser or
the Company and their respective directors, officers, employees, partners,
managers, members, or shareholders and all rights and obligations of each party
shall cease; provided, however, that nothing contained in this Section 7 shall
relieve either party from liabilities or damages arising out of any fraud or
willful breach by such party of any of its representations, warranties,
covenants or agreements contained in this Agreement.


8.          General Provisions.


(a)          Notices.  All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given upon the earlier of actual receipt, or (a) personal delivery to the party
to be notified, (b) when sent, if sent by electronic mail or facsimile (if any)
during normal business hours of the recipient, and if not sent during normal
business hours, then on the recipient’s next Business Day, (c) five (5) Business
Days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt.  All communications
sent to the Company shall be sent to: SC Health Corporation, c/o 108 Robinson
Road #10-00 Singapore 068900, Attn: AJ Coloma, email: aj.coloma@sincapital.com,
with a copy to the Company’s counsel at: Ropes & Gray LLP, 1211 Avenue of the
Americas, New York, NY 10036-8704, Attn: Paul Tropp, Esq., email:
paul.tropp@ropesgray.com.


All communications to the Purchaser shall be sent to the Purchaser’s address as
set forth on the signature page hereof, or to such e-mail address, facsimile
number (if any) or address as subsequently modified by written notice given in
accordance with this Section 8(a).


(b)          No Finder’s Fees.  Each party represents that it neither is nor
will be obligated for any finder’s fee or commission in connection with this
transaction.  The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees or representatives is
responsible.  The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, directors, employees or representatives is
responsible.
12

--------------------------------------------------------------------------------

(c)          Survival of Representations and Warranties.  All of the
representations and warranties contained herein shall survive the FPS Closing.


(d)         Entire Agreement.  This Agreement, together with any documents,
instruments and writings that are delivered pursuant hereto or referenced
herein, constitutes the entire agreement and understanding of the parties hereto
in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.


(e)          Successors.  All of the terms, agreements, covenants,
representations, warranties, and conditions of this Agreement are binding upon,
and inure to the benefit of and are enforceable by, the parties hereto and their
respective successors.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.


(f)          Assignments.  Except as otherwise specifically provided herein, no
party hereto may assign either this Agreement or any of its rights, interests,
or obligations hereunder without the prior written approval of the other
parties.


(g)          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument.


(h)          Headings.  The section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.


(i)          Governing Law.  This Agreement, the entire relationship of the
parties hereto, and any dispute between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of New York,
without giving effect to its choice of laws principles.


(j)          Jurisdiction.  The Parties (i) hereby irrevocably and
unconditionally submit to the jurisdiction of the state courts of New York and
to the jurisdiction of the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of or based upon this Agreement, (b) agree not to commence any suit,
action or other proceeding arising out of or based upon this Agreement except in
state courts of New York or the United States District Court for the Southern
District of New York, and (c) hereby waive, and agree not to assert, by way of
motion, as a defense, or otherwise, in any such suit, action or proceeding, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper or that this Agreement or
the subject matter hereof may not be enforced in or by such court.
13

--------------------------------------------------------------------------------

(k)          Waiver of Jury Trial.  The parties hereto hereby waive any right to
a jury trial in connection with any litigation pursuant to this Agreement and
the transactions contemplated hereby.


(l)          Amendments.  This Agreement may not be amended, modified or waived
as to any particular provision, except with the written consent of the Company
and the Purchaser.


(m)       Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party hereto or to
any circumstance, is adjudged by a governmental authority, arbitrator, or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the governmental authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.


(n)        Expenses.  Each of the Company and the Purchaser will bear its own
costs and expenses incurred in connection with the preparation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including all fees and expenses of agents, representatives,
financial advisors, legal counsel and accountants.


(o)          Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  If an ambiguity or question of
intent or interpretation arises, this Agreement will be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof will arise
favoring or disfavoring any party hereto because of the authorship of any
provision of this Agreement.  Any reference to any federal, state, local, or
foreign law will be deemed also to refer to law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.” Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires.  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance.  If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which
such party hereto has not breached will not detract from or mitigate the fact
that such party hereto is in breach of the first representation, warranty, or
covenant.


(p)          Waiver.  No waiver by any party hereto of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, may be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising because of any prior or subsequent occurrence.
14

--------------------------------------------------------------------------------

(q)         Confidentiality.  Except as may be required by law, regulation or
applicable stock exchange listing requirements, unless and until the
transactions contemplated hereby and the terms hereof are publicly announced or
otherwise publicly disclosed by the Company, the parties hereto shall keep
confidential and shall not publicly disclose the existence or terms of this
Agreement.


[Signature page follows]
15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
as of the date first set forth above.


COMPANY:
       
SC HEALTH CORPORATION
       
By:
/s/ David Sin
   
Name: David Sin
   
Title:   Director

       
PURCHASER:
     
SC HEALTH GROUP LIMITED
       
By:
/s/ David Sin  


Name: David Sin     Title:   Director  


   



Number of Forward Purchase Shares:
5,000,000
Number of Forward Purchase Warrants:
1,250,000
Aggregate Purchase Price for Forward Purchase Securities:
$50,000,000

16

--------------------------------------------------------------------------------

Exhibit A


Registration Rights


1.          Within thirty (30) days after the Business Combination Closing, the
Company shall use reasonable best efforts (i) to file a registration statement
on Form S-3 for a secondary offering (and, with respect to clause (ii) below,
within thirty (30) days following announcement of the results of the shareholder
vote relating to the Company’s Business Combination or the results of the
Company’s offer to shareholders to redeem their Class A Shares in connection
with the Company’s Business Combination (whichever is later), which is referred
to as the “Disclosure Date”) (including any successor registration statement
covering the resale of the Registrable Securities a “Resale Shelf”) of (x) the
Class A Shares and Warrants (and underlying Class A Shares) comprising the
Forward Purchase Securities and the Class A Shares into which the Class B Shares
are convertible, (y) any other Class A Shares and Warrants that may be acquired
by the Purchaser after the date of this Agreement, including any time after the
Business Combination Closing and (z) any other equity security of the Company
issued or issuable with respect to the securities referred to in clauses (x) and
(y) by way of a share capitalization or share split or in connection with a
combination of shares, recapitalization, merger, consolidation or reorganization
(collectively, the “Registrable Securities”) pursuant to Rule 415 under the
Securities Act; provided, that if Form S-3 is unavailable for such a
registration, the Company shall register the resale of the Registrable
Securities on another appropriate form and undertake to register the Registrable
Securities on Form S-3 as soon as such form is available, (ii) to cause the
Resale Shelf to be declared effective under the Securities Act promptly
thereafter, but in no event later than sixty (60) days after the closing of the
Business Combination or the Disclosure Date, as the case may be, and (iii) to
maintain the effectiveness of such Resale Shelf with respect to the Purchaser’s
Registrable Securities until the earliest of (A) the date on which the Purchaser
ceases to hold Registrable Securities covered by such Resale Shelf, (B) the date
all of the Purchaser’s Registrable Securities covered by the Resale Shelf can be
sold publicly without restriction or limitation under Rule 144 under the
Securities Act and without the requirement to be in compliance with Rule
144(c)(1) under the Securities Act; and provided, further, with respect to
Registrable Securities acquired after the Business Combination Closing, the
Company shall only be obligated to amend the Resale Shelf or file a new
registration statement that will constitute a Resale Shelf to include such
Registrable Securities on two (2) occasions, each upon the written request of
Purchaser with respect to at least 100,000 Registrable Securities.


2.           In the event the Company is prohibited by applicable rule,
regulation or interpretation by the staff (“Staff”) of the Securities and
Exchange Commission (“SEC”) from registering all of the Registrable Securities
on the Resale Shelf or the Staff requires that the Purchaser be specifically
identified as an “underwriter” in order to permit such registration statement to
become effective, and such Purchaser does not consent in writing to being so
named as an underwriter in such registration statement, the number of
Registrable Securities to be registered on the Resale Shelf will be reduced on a
pro rata basis among all the holders of Registrable Securities to be so
included, unless otherwise required by the Staff, so that the number of
Registrable Securities to be registered is permitted by Staff and such Purchaser
is not required to be named as an “underwriter”; provided, that any Registrable
Securities not registered due to this paragraph 2 shall thereafter as soon as
allowed by the SEC guidance be registered to the extent the prohibition no
longer is applicable.


3.          If at any time the Company proposes to file a registration statement
(a “Registration Statement”) on its own behalf, or on behalf of any other
Persons who have registration rights (“Other Holders”), relating to an
underwritten offering of ordinary shares, or engage in an Underwritten Shelf
Takedown (as defined below) off an existing registration statement (a “Company
Offering”), then the Company will provide the Purchaser with notice in writing
(an “Offer Notice”) at least five (5) Business Days prior to such filing, which
Offer Notice will offer to include in the Registration Statement, the
Purchaser’s Registrable Securities. Within five (5) Business Days (or, in the
case of an Offer Notice delivered to the Purchaser in connection with an
Underwritten Shelf Takedown, within three (3) Business Days) after receiving the
Offer Notice, the Purchaser may make a written request to the Company to include
some or all of Purchaser’s Registrable Securities in the Registration Statement.
If the underwriter(s) for any Company Offering advise the Company that marketing
factors require a limitation on the number of securities that may be included in
the Company Offering, the number of securities to be so included shall be
allocated as follows: (i) first, to the Company and the Other Holders, if any;
and (ii) second, to the Purchaser.

--------------------------------------------------------------------------------

4.           At any time during which the Company has an effective Resale Shelf
with respect to the Purchaser’s Registrable Securities, the Purchaser may make a
written request (which request shall specify the intended method of disposition
thereof) (a “Shelf Takedown Request”) to the Company to effect a sale, of all or
a portion of the Purchaser’s Registrable Securities that are covered by the
Resale Shelf, and the Company shall use commercially reasonable efforts to file,
to the extent required by applicable law or regulation, a prospectus supplement
(a “Shelf Takedown Prospectus Supplement”) for such purpose as soon as
reasonably practicable following receipt of a Shelf Takedown Request. The
Purchaser may request that any such sale be conducted as an underwritten public
offering (an “Underwritten Shelf Takedown”). The Company shall not be obligated
to effect more than two Underwritten Shelf Takedowns.


5.          The determination of whether any offering of Registrable Securities
pursuant to the Resale Shelf or a Shelf Takedown Prospectus Supplement will be
an underwritten offering shall be made in the sole discretion of the Purchaser,
after consultation with the Company, and the Purchaser shall have the right,
after consultation with the Company, to determine the plan of distribution,
including the price at which the Registrable Securities are to be sold and the
underwriting commissions, discounts and fees. The Purchaser shall select the
investment banker or bankers and managers to administer the offering, including
the lead managing underwriter (provided that such investment banker or bankers
and managers shall be reasonably satisfactory to the Company).


6.           In connection with any underwritten offering, the Company shall
enter into such customary agreements and take all such other actions in
connection therewith (including those requested by the Purchaser) in order to
facilitate the disposition of such Registrable Securities as are reasonably
necessary or required, and in such connection enter into a customary
underwriting agreement that provides for customary opinions, comfort letters and
officer’s certificates and other customary deliverables.


7.          The Company shall pay all fees and expenses incident to the
performance of or compliance with its obligation to prepare, file and maintain
the Resale Shelf (including the fees of its counsel and accountants). The
Company shall also pay all Registration Expenses. For purposes of this paragraph
6, “Registration Expenses” shall mean the out-of-pocket expenses of a Company
Offering or an Underwritten Shelf Takedown, including, without limitation, the
following: (i) all registration and filing fees (including fees with respect to
filings required to be made with FINRA) and any securities exchange on which the
Registrable Securities are then listed; (ii) fees and expenses of compliance
with securities or blue sky laws (including reasonable fees and disbursements of
one counsel to the underwriters in connection with blue sky qualifications of
the Registrable Securities); (iii) printing, messenger, telephone and delivery
expenses; (iv) reasonable fees and disbursements of counsel for the Company; (v)
reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Underwritten Shelf Takedown; and (vi) reasonable fees and expenses of one legal
counsel selected by the Purchaser; provided, that it is understood and agreed
that the Company shall be responsible for any underwriting fees, discounts,
selling commissions, underwriter expenses and stock transfer taxes relating to
the registration and sale of the Purchaser’s Registrable Securities.


8.           The Company may suspend the use of a prospectus included in the
Resale Shelf by furnishing to the Purchaser a written notice (“Suspension
Notice”) stating that in the good faith judgment of the Company, it would be
either (i) prohibited by the Company’s insider trading policy (as if the
Purchaser were covered by such policy) or (ii) materially detrimental to the
Company and its shareholders for such prospectus to be used at such time. The
Company’s right to suspend the use of such prospectus under clause (ii) of the
preceding sentence may be exercised for a period of not more than sixty (60)
days after the date of such notice to the Purchaser; provided such period may be
extended for an additional thirty (30) days with the consent of a
majority-in-interest of the holders of Registrable Securities covered by the
Resale Shelf; provided further, that such right to suspend the use of a
prospectus shall be exercised by the Company not more than once in any twelve
(12) month period. A holder of Registrable Securities shall not effect any sales
of Registrable Securities pursuant to the Resale Shelf at any time after it has
received a Suspension Notice from the Company and prior to receipt of an End of
Suspension Notice (as defined below). The holders may recommence effecting sales
of the Registrable Securities pursuant to the Resale Shelf following further
written notice to such effect (an “End of Suspension Notice”) from the Company
to the holders. The Company shall act in good faith to permit any suspension
period contemplated by this paragraph to be concluded as promptly as reasonably
practicable.


9.           The Purchaser agrees that, except as required by applicable law,
the Purchaser shall treat as confidential the receipt of any Suspension Notice
(provided that in no event shall such notice contain any material nonpublic
information of the Company) hereunder and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Company until such time as the information contained therein is
or becomes public, other than as a result of disclosure by a holder of
Registrable Securities in breach of the terms of this Agreement.

--------------------------------------------------------------------------------

10.         The Company shall indemnify and hold harmless the Purchaser, its
directors and officers, partners, members, managers, employees, agents, and
representatives of such Purchaser and each person, if any, who controls the
Purchaser within the meaning of the Securities Act and the Securities Exchange
Act of 1934, as amended, and any agent thereof (collectively, “Indemnified
Persons”), to the fullest extent permitted by applicable law, from and against
any losses, claims, damages, liabilities, joint or several, costs (including
reasonable costs of preparation and reasonable attorneys’ fees) and expenses,
judgments, fines, penalties, interest, settlements or other amounts arising from
any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, in which any Indemnified Person may
be involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (collectively, “Losses”), promptly as incurred,
arising out of, based upon or resulting from any untrue statement or alleged
untrue statement of any material fact contained in the Resale Shelf (or any
amendment or supplement thereto), the related prospectus, or any amendment or
supplement thereto, or arise out of, are based upon or resulting from the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading; provided, however, that
the Company shall not be liable in any such case or to any Indemnified Person to
the extent that any such Loss arises out of, is based upon or results from an
untrue statement or alleged untrue statement or omission or alleged omission or
so made in reliance upon or in conformity with information furnished by or on
behalf of such Indemnified Person in writing specifically for use in the
preparation of the Resale Shelf, the related prospectus, or any amendment or
supplement thereto. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Person,
and shall survive the transfer of such securities by the Purchaser.


11.         The Company’s obligation under paragraph (1) of this Exhibit A is
subject to the Purchaser’s furnishing to the Company in writing such information
as the Company reasonably requests for use in connection with the Resale Shelf,
the related prospectus, or any amendment or supplement thereto. The Purchaser
shall indemnify the Company, its officers, directors, managers, employees,
agents and representatives, and each person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue statement or alleged untrue statement of
material fact contained in the Resale Shelf, the related prospectus, or any
amendment or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but only to the extent that such untrue statement or
omission is contained in any information so furnished in writing by such
Purchaser expressly for inclusion in such document; provided that the obligation
to indemnify shall be individual, not joint and several, for each Purchaser and
shall be limited to the net amount of proceeds received by such Purchaser from
the sale of Registrable Securities pursuant to the Resale Shelf.


12.         The Company shall cooperate with the Purchaser, to the extent the
Registrable Securities become freely tradable, to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Resale Shelf
and enable such certificates to be in such denominations or amounts, as the case
may be, as the Purchaser may reasonably request and registered in such names as
the Purchaser may request.


13.          If requested by the Purchaser, the Company shall as soon as
practicable, subject to any Suspension Notice, (i) incorporate in a prospectus
supplement or post-effective amendment such information as the Purchaser
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including, without limitation, information with
respect to the number of Registrable Securities being offered or sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering; (ii) make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement if reasonably requested by the Purchaser holding any
Registrable Securities.

--------------------------------------------------------------------------------

14.         As long as the Purchaser shall own Registrable Securities, the
Company, at all times while it shall be reporting under the Securities Exchange
Act of 1934, as amended, shall file timely (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to Sections 13(a) or 15(d)
of the Securities Exchange Act of 1934, as amended, and shall promptly furnish
the Purchaser with true and complete copies of all such filings, unless filed
through the SEC’s EDGAR system. The Company further covenants that it shall take
such further action as the Purchaser may reasonably request, all to the extent
required from time to time, to enable the Purchaser to sell the Class A Shares
and Warrants held by the Purchaser without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act, including providing any legal opinions. Upon the request of
the Purchaser, the Company shall deliver to the Purchaser a written
certification of a duly authorized officer as to whether it has complied with
such requirements.


15.          The rights, duties and obligations of the Purchaser under this
Exhibit A may be assigned or delegated by the Purchaser in conjunction with and
to the extent of any transfer or assignment of Registrable Securities by the
Purchaser to any transferee or assignee.

--------------------------------------------------------------------------------
